Exhibit 10.3
Execution Copy
AMENDED AND RESTATED
SUBORDINATED PROMISSORY NOTE
THIS INSTRUMENT AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE SUBORDINATE
IN THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN AMENDED AND RESTATED
SUBORDINATION AGREEMENT (AS AMENDED, RESTATED, MODIFIED OR REPLACED FROM TIME TO
TIME, THE “SUBORDINATION AGREEMENT”) DATED AS OF AUGUST 17, 2009, AMONG THE JOHN
N. KAPOOR TRUST DATED SEPTEMBER 20, 1989, AKORN, INC. (“AKORN”), AKORN (NEW
JERSEY), INC. (“AKORN NEW JERSEY” AND TOGETHER WITH AKORN, THE “COMPANIES”, AND
EACH A “COMPANY”), AND EJ FUNDS, LP (“AGENT”), TO THE INDEBTEDNESS (INCLUDING
INTEREST) OWED BY THE COMPANIES PURSUANT TO THAT CERTAIN CREDIT AGREEMENT DATED
AS OF JANUARY 9, 2009 AMONG THE COMPANIES, GENERAL ELECTRIC CAPITAL CORPORATION,
AS A LENDER AND AS AGENT FOR THE LENDERS (“GE CAPITAL”) AND THE LENDERS FROM
TIME TO TIME PARTY THERETO, AS SUCH CREDIT AGREEMENT HAS BEEN (I) ASSIGNED BY GE
CAPITAL AND THE OTHER LENDERS A PARTY THERETO TO EJ FUNDS LP, AS AGENT AND
LENDER PURSUANT TO AN ASSIGNMENT AGREEMENT DATED AS OF MARCH 31, 2009,
(II) AMENDED PURSUANT TO A MODIFICATION WARRANT AND INVESTOR RIGHTS AGREEMENT
DATED AS OF THE APRIL 13, 2009 AMONG THE COMPANIES AND EJ FUNDS LP, AS AGENT AND
LENDER, AS FURTHER AMENDED AND RESTATED BY THE (III) AMENDED AND RESTATED CREDIT
AGREEMENT DATED AS OF AUGUST [•], 2009 AMONG THE COMPANIES AND EJ FUNDS LP, AS
AGENT AND LENDER, AND (IV) HEREAFTER MAY BE AMENDED, RESTATED, SUPPLEMENTED OR
OTHERWISE MODIFIED FROM TIME TO TIME AND TO INDEBTEDNESS REFINANCING THE
INDEBTEDNESS UNDER THAT AGREEMENT AS CONTEMPLATED BY THE SUBORDINATION
AGREEMENT; AND EACH HOLDER OF THIS INSTRUMENT, BY ITS ACCEPTANCE HEREOF,
IRREVOCABLY AGREES TO BE BOUND BY THE PROVISIONS OF THE SUBORDINATION AGREEMENT.
THIS SUBORDINATED PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY STATE OR
OTHER JURISDICTION, AND MAY NOT BE OFFERED, SOLD, ENCUMBERED OR OTHERWISE
TRANSFERRED, EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
ACT AND SUCH STATE SECURITIES LAWS, OR AN EXEMPTION FROM REGISTRATION
THEREUNDER.

      US $5,853,266.68 (includes all accrued interest through the date hereof)
August 17, 2009

     FOR VALUE RECEIVED, AKORN, INC., a Louisiana corporation (“Akorn”) and
AKORN (NEW JERSEY), INC., an Illinois corporation (“Akorn New Jersey”) and
collectively with Akorn, the “Makers” and each a “Maker”), hereby promise
jointly and severally to pay to the order of THE JOHN N. KAPOOR TRUST DATED
SEPTEMBER 20, 1989, or its permitted successors or assigns (“Payee”), the
aggregate principal sum equal to $5,853,266.68 (equal to the sum of (i) the
stated principal amount outstanding of the Prior Note (as defined below) of Five
Million Dollars ($5,000,000), (ii) $804,892.58 of outstanding accrued but unpaid
interest under the Prior Note as of its stated date of maturity and (iii)
$48,374.10 of additional outstanding accrued but unpaid interest arising from
and after the stated date of maturity of the Prior Note through and including
the date hereof), on the terms and conditions set forth below, and to pay to
Payee interest on the unpaid principal balance hereof at the rate and on the
terms and conditions set forth herein.
     1. Payment of Principal. The principal amount of this Subordinated
Promissory Note (the “Note”), together with all unpaid interest accrued hereon,
shall be due and payable on the five year anniversary of the date hereof (the
“Maturity Date”).
     2. Payment of Interest. The unpaid principal balance due hereunder shall
bear interest at a fixed annual rate (based on a 360-day year) of fifteen
percent (15%) (the “Interest Rate”) and such interest shall accrue monthly in
arrears (each, whether at the Interest Rate or Default Interest Rate (as defined
below), an “Interest

 



--------------------------------------------------------------------------------



 



Payment”) on the first day of each month (each, an “Interest Payment Date”)
commencing on September 1, 2009; provided that upon the occurrence of a Default,
the outstanding principal balance hereunder shall accrue at a fixed annual rate
(based on a 360-day year) of twenty percent (20%) (the “Default Interest Rate”).
All accrued interest (including any interest at the Default Interest Rate) shall
be paid in kind, and the amount thereof shall be added to the outstanding
principal balance of this Note on such Interest Payment Date and, thereafter,
for all purposes under this Note, references to the “principal amount” of this
Note shall include the amount of any Interest Payment that has been added to the
outstanding principal balance of this Note.
     3. Subordination. Pursuant to the terms of the Subordination Agreement,
this Note and the indebtedness evidenced hereby shall at all times be and remain
subordinated to any indebtedness owed to such senior lenders (any such
indebtedness being collectively referred to herein as the “Senior
Indebtedness”).
     4. Prepayment. Makers may, at their option at any time and from time to
time hereafter, to the extent not prohibited by the Subordination Agreement,
prepay, in whole but not in part, this Note by making payment to Payee of an
amount equal to one hundred ten percent (110%) of the total amount of all
outstanding obligations under this Note (including, without limitation, all
principal and accrued but unpaid interest thereon to the date of prepayment).
     5. Defaults. Makers shall be deemed in default hereunder upon the
occurrence of any of the following (a “Default”):
     (a) The failure of Makers to make the payment due hereunder on the Maturity
Date;
     (b) Either Maker becomes insolvent or generally fails to pay, or admits in
writing its inability or refusal to pay, debts as they become due; or either
Maker applies for, consents to, or acquiesces in the appointment of a trustee,
receiver or other custodian for such Maker or any property thereof, or makes a
general assignment for the benefit of creditors; or, in the absence of such
application, consent or acquiescence, a trustee, receiver or other custodian is
appointed for either Maker or for a substantial part of the property of either
Maker and is not discharged within 60 days; or any bankruptcy, reorganization,
debt arrangement, or other case or proceeding under any bankruptcy or insolvency
law, or any dissolution or liquidation proceeding, is commenced in respect of
either Maker, and if such case or proceeding is not commenced by such Maker, it
is consented to or acquiesced in by such Maker, or remains for 60 days
undismissed; or either Maker takes any action to authorize, or in furtherance
of, any of the foregoing; or
     (c) An “Event of Default” under and as defined in the senior credit
agreement of Makers has occurred and is continuing and the lenders of any Senior
Indebtedness thereunder have accelerated the maturity of such Senior
Indebtedness.
     6. Consequence of Default. Upon the occurrence of a Default, the entire
then unpaid principal balance hereof and all interest then accrued and unpaid
thereon and all other sums payable hereunder shall, at the option of Payee,
become immediately due and payable. Notwithstanding the foregoing, if there
shall occur a Default under Section 5(a) or (b) above, the entire then unpaid
principal balance hereof and all interest then accrued and unpaid thereon and
all other sums payable hereunder, shall become immediately due and payable
without any action on the part of Payee.
     7. Miscellaneous.
     (a) Principal and interest due hereunder shall be payable in lawful money
of the United States of America. All payments shall be applied first to accrued
and unpaid interest and thereafter to principal.
     (b) If any payment due on this Note shall become due on a day that is not a
Business Day, such payment shall be made on the next succeeding Business Day.
“Business Day” means any day on which banks are generally open for commercial
banking business in Chicago, Illinois
     (c) No delay or omission on the part of Payee in the exercise of any right
or remedy hereunder shall operate as a waiver thereof.

2



--------------------------------------------------------------------------------



 



     (d) If a Default shall occur under this Note, Makers shall pay on demand,
subject to the terms of the Subordination Agreement, all reasonable costs and
expenses of collection of Payee, including reasonable attorneys’ fees.
     (e) No amendment, modification, termination or waiver of any provision of
this Note shall be effective unless the same shall be in writing and signed by
Makers and Payee.
     (f) All notices hereunder shall be in writing (including facsimile
transmission) and shall be sent to the applicable party at its address shown
below or at such other address as such party may, by written notice received by
the other parties, have designated as its address for such purpose. Notices sent
by facsimile transmission shall be deemed to have been given when sent; notices
sent by mail shall be deemed to have been given three Business Days after the
date when sent by registered or certified mail, postage prepaid; and notices
sent by hand delivery or overnight courier service shall be deemed to have been
given when received.
Notices shall be addressed as follows:
If to Payee:
The John N. Kapoor Trust
c/o Dr. John N. Kapoor
225 E. Deerpath Road
Suite 250
Lake Forest, Illinois 60045
Telecopy: (847) 295-8680
With a copy to:
McDermott Will & Emery LLP
227 West Monroe Street
Chicago, Illinois 60606
Attention: Thomas Murphy
Telecopy: (312) 984-7700
If to a Maker:
1925 Field Court, Suite 300
Lake Forest, Illinois 60045
Attention: Chief Financial Officer
Telecopy: (847) 353-4936
With a copy to:
Bryan Cave LLP
161 North Clark Street, Suite 4300
Chicago, Illinois 60601
Attention: Donald E. Figliulo
Telecopy: (312) 698-7425
     (g) This Note may not be assigned (by operation of law or otherwise) by any
Maker without the prior written consent of the Payee.
     (h) Makers shall be entitled to deduct and withhold from the amounts
payable pursuant to this Note such amounts as it is required to deduct and
withhold with respect to the making of such payment under any tax law. To the
extent that amounts are so withheld or paid over to or deposited with the
relevant taxing authority by Makers, such amounts shall be treated for all
purposes of this Note as having been paid to Payee in respect of which such
deduction and withholding was made by Maker.

3



--------------------------------------------------------------------------------



 



     (i) If interest payable under this Note is in excess of the maximum
permitted by law, the interest chargeable hereunder shall be reduced to the
maximum amount permitted by law and any excess over the maximum amount permitted
by law shall be credited to the principal balance of this Note and applied to
the same and not to the payment of interest.
     (j) This Note is to be governed by, and construed and enforced in
accordance with, the laws of the State of Illinois, without regard to conflict
of laws principles that would require the application of the laws of any other
jurisdiction.
     (k) This Note amends, restates, renews and replaces a Subordinated
Promissory Note dated June 28, 2008 in the principal amount of $5,000,000.00
(the “Prior Note”). The stated principal amount of this note, which is the sum
of (i) the stated principal amount of the Prior Note, (ii) $804,892.58 of
outstanding accrued but unpaid interest under the Prior Note as of its stated
date of maturity and (iii) $48,374.10 of additional outstanding accrued but
unpaid interest arising from and after the stated date of maturity of the Prior
Note through and including the date hereof, shall be deemed as principal amounts
hereunder, and all guarantees, security interests and collateral given to
support and/or secure such Prior Note shall continue in full force and effect
from and after the date hereof and guaranty and secure all obligations under
this Note. Nothing in this Note shall be construed to constitute a novation of
the obligations of any Maker arising under the Prior Note, or to release,
satisfy, discharge or otherwise affect or impair in any manner whatsoever
(a) the validity or enforceability of the obligations under the Prior Note or
(b) the charges, liens, pledges, security interests, assignments and conveyances
effected by the Guaranty and Security Agreement dated as of May 27, 2009 among
the Makers, Payee and each other party thereto entered into in connection with
the Prior Note (the “Subordinated Security Agreement”) and any other agreement
securing the obligations arising under the Prior Note, or the priority thereof.
Each Maker hereby (x) restates, ratifies and reaffirms, subject to the
modifications provided for in this Note, each and every term, covenant and
condition set forth in the Prior Note and the Subordinated Security Agreement
effective as of the date hereof, (y) acknowledges receipt of a copy of this
Note, (z) consents to this Note and agrees to be bound hereby and (w) agrees
that its guaranty of all obligations owed by the Makers, as set forth in the
Guaranty and Security Agreement to which it is a party, will continue in full
force and effect without diminution or impairment notwithstanding the execution
and delivery of this Note.
[signature page follows]

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Note has been executed as of the date first written
above.

            AKORN, INC.

      By:           Title:               

            AKORN (NEW JERSEY), INC.

      By:           Title:       

5